Order entered September 28, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00186-CR

                           CHARLES DEWAYNE HOOKS, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-57149-T

                                           ORDER
        The Court REINSTATES the appeal.

        On August 31, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On September 24, 2015, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the August 31, 2015 order requiring findings.

        We GRANT the September 24, 2015 extension motion and ORDER appellant’s brief

filed as of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE